United States Securities and Exchange Commission Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 16, SHUFFLE MASTER, INC. (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation or Organization) 0-20820 (Commission File Number) 41-1448495 (IRS Employer Identification No.) 1106 Palms Airport Drive Las Vegas, Nevada (Address of Principal Executive Offices) 89119-3720 (Zip Code) Registrant’s telephone number, including area code: (702) 897-7150 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. and Item 8.01 Other Events. On November 17, 2008, Shuffle Master, Inc. (NASDAQ Global Select Market: SHFL) (either the “Company,” “we” or “our”), announced that, in keeping with corporate best practices, the Company’s Board of Directors had decided to separate the roles of Chairman of the Board and Chief Executive Officer.The Board has elected Phillip Peckman, currently an independent director, as its new non-executive Chairman of the Board. Mark L. Yoseloff, Ph.D., the Company’s current Chairman and Chief Executive Officer, will continue to serve as Chief Executive Officer and a Board member. In addition, the Company announced the appointment of David Lopez, Roger Snow and Jerry Smith to Executive Vice Presidents of the Company. Effective November 16, 2008, David Lopez has been appointed Executive Vice President of the Company and will be assuming many of the responsibilities previously handled by Paul Meyer, former President and Chief Operating Officer.In his expanded corporate role, Mr. Lopez’s primary focus will be on sales, product management and operations. Mr.
